DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt response to the last office action of 11/30/2021.   The response was filed 01/13/2022.
Claims 1-15 are pending.   No claim is currently amended.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 14-15, in the reply filed on 09/17/2021 was acknowledged.
Claims 12 and 13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2021.
Applicant also elected resorcinol as the specific coupling agent, polyurea based polymeric shell as the specific polymeric shell material and p-phenylene diamine (1, 4-diaminobenzene) as the specific dye precursor.
The claims have not been amended to limit the composition to elected species.
Claims 1-11 and 14-15 are under consideration.

Priority
This application is a 371 of PCT/EP2019051743 filed 01/24/2019, which claims benefit of EP 1 8153663.2 filed 01/26/2018.

Response to Arguments
Rejections under 35 U.S.C. § 103
i. Claims 1-5, 7-11 and 14 stand rejected under 35 USC. § 103 as allegedly being
unpatentable over Golinski et al. (EP 0818192) in combination with Bellouard et al. (WO
2016/116604) and Lin Yuchuan et al. (WO 2016/054352) and as evidenced by Lin et al. (US 2010/0288968).
ii. Claims 1, 11 and 15 stand rejected under 35 US. C. § 103 as allegedly being
unpatentable over Golinski in combination with Bellouard and Lin Yuchuan as applied to claim 1, in view of Concannon et al. (US 5,756,106).
Applicant disagrees that the claims are not patentable over Golinski, Bellouard, Lin Yuchuan, and Concannon because:
Golinski does not teach the perfume being encapsulated in microcapsule.
Response: The examiner agrees with applicant that Golinski teaches composition containing perfume, but the perfume is not encapsulated in a microcapsule and that is the reason for relying on secondary reference to remedy the deficiency.
Bellouard, Line Yuchuan, and Concannon are similarly silent as to the use of microcapsules in oxidative hair coloring compositions and that it is only by hindsight that the ordinary skilled artisan would arrive at the rejection made in the last office action.
Response: The examiner disagrees and submits that hindsight reasoning was not employed.   Bellouard was relied upon for teaching that perfumed oil or flavor oil in capsule produce good olfactory properties (Figs. 1 and 2, page 3, line 3, page 4, lines 9-14) and Bellouard teaches in the background that encapsulation also protects the oil and provides controlled release (page 1, lines 23-25).   The size of the capsule in Bellouard is between 5 and 50 micron or 1 and 500 micron allowing for sizes of 50-500 microns, and this size falls within the greater than 25 micron recited in claim 1.   
Lin Yuchuan was relied upon for teaching that particle size of the capsule influences the olfactory properties of encapsulated fragrance (paragraphs [0006]-[0008]).   It is permissible for the office the to rely on teachings in the art to determine patentability of claimed invention.   When the teachings used in an office action is derived from the art and not knowledge gleaned only from applicant’s disclosure, the rejection is proper as decided by In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).   
Concannon was relied upon for teaching that benzalkonium chloride, a quaternary ammonium compounds aids in combing the hair such that the ordinary skilled artisan would be motivated to add benzalkonium chloride with predictable effect in the combing of hair.
The size of the microcapsule improves release of the perfume upon application.   For example, Example 1 of the specification as filed describes preparation of microcapsules A, which are polyurea based microcapsules having mean particle size of 300 microns, melamine glyoxal-based microcapsules B having mean particle size of 30 microns and comparative melamine glyoxal-based microcapsules having a mean particle size of 10 microns.   
Example 2 of the instant application evaluates the olfactory performance of microcapsules A, B and C in hair coloring formulation and a hair coloring formulation without any microcapsules (citing Table 7).   The data shows that the same quantity of perfume A, when encapsulated into larger capsules, delivers stronger perfume impact when mechanical shear is applied during combing --- capsule B (30 microns) and capsule A (300 microns) have higher perfume impact during mixing showing that the perfumes are more stable as in the free oil; and that the perfume impact of capsules A and B is stronger than is compared to Capsule C (10 microns).  
Applicant also argues that the capsules prepared in example 3 whose olfactory performance in hair coloring formulations is evaluated and whose data is presented in Table 10 shows that perfume encapsulated in larger sized capsules delivers stronger perfume intensity when applied to hair with mechanical shear. 
Response: Example 1 prepares the capsules.  Example 2 is the evaluation of olfactory performance.   According to lines 22-23 of page 35 of the specification as filed, high performance of capsules is considered to have intensity values of 5 or above.   The data in Table 7 shows that the intensity of the perfume in composition that does not contain encapsulated perfume is about the same as the composition having encapsulated perfume for capsule C (10 microns) and Capsule B (30 microns).   For capsule A (300 micron) shows impact upon mixing at 5 and upon combing at 6, but on dry air, the impact is the same as the composition that does not contain encapsulated perfume and less than that from capsule C (10 microns) and Capsule B (30 micron).   The data on Table 7 does not provide evidence that composition having encapsulated perfume is performing better than that in which the perfume is not encapsulated.   The data in Table 7 shows that for a composition having 0.83% capsule A (300 microns), the perfume intensity during mixing and combing is higher than the composition having 1% capsules B (30 micron) and 1% capsules C (10 microns) but less than the intensity on dry hair after mixing and combing for the composition having 1% capsules B (30 micron) and 1% capsules C (10 microns) and the composition that does not have encapsulated perfume.    The composition of claim 1 requires capsules having mean size of > 25 microns.   Capsule B (30 microns) has a mean size greater than 25 microns.   Claim 1 does not also recite %amount of perfume and capsules.  
Example 3 prepares capsules 3 A (polyurea 13 microns), 3 B (polyurea 70/73 microns), 3 C (polyurea 140 microns), 3 D (polyurea 140 micron), 3 E (melamine-glyoxal 10 micron), and 3 F (melamine-glyoxal 40 microns).  Example 5 is the evaluation of olfactory performance.   The data in Table 10 shows perfume intensities of the compositions having capsules 3 A to 3F and the composition having perfume in unencapsulated form.   The data in Table 10 shows that the perceived perfume intensity for the compositions containing capsules A (13 microns), B (73 micron on Table and 70 micron as prepared), 3 E (10 micron melamine-glyoxal), F (40 microns melamine glyoxal) and the composition containing unencapsulated perfume are about the same; for capsule C (140 microns) and capsule D (360 microns) containing compositions, the perceived intensity upon application of the mixed composition on hair with a comb meets the high performance of capsules at 5 (5.8 for capsule C (73 microns) and 6.0 for capsule D (360 microns).   The examiner agrees that the perfume when encapsulated into larger capsules such as 140 micron and 360 micron sizes deliver stronger perfume impact when the composition is applied to hair with combing (mechanical shear).   However, capsule sizes of 40 and 73 microns delivers about the same impact as the composition containing unencapsulated perfume.   The data in Table 7 also shows that except for 3F (40 microns melamine-glyoxal), the perceived intensity on dry hair after combing is the same for 3A (13 microns), 3B (73 microns), 3C (140 microns),  and 3D (360 micron) and 3E (10 micron melamine-glyoxal) and not meeting the high performance intensity values of 5 and above as stipulated by lines 22-23 of page 35 of the specification as filed.   Sizes of 73/70 microns, 140 microns and 360 microns are all greater than 25 microns.   Claim 1 does not recite % amount of the perfume and % amount of capsules.   Therefore, applicant’s arguments and the data in Tables 7 and 10 do not overcome the rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Golinski Frank Dr. et al. (EP 0 818 192 A1) in combination with Bellouard Claude et al. (WO 2016116604 A1) and Lin Yuchuan et al. (WO 2016054352 A1) and as evidenced by Lin et al. US 20100288968 A1) for teaching that 25% ammonia is ammonium hydroxide (for instant claim 10) for reasons of record and reiterated herein below.
Golinski Frank Dr.  discloses hair dyeing composition that comprises basic formula comprising the components listed in page 3, lines 1-26 and contained within the basic composition are perfume, ammonia, sodium lauryl sulfate surfactant; to this basic formula is added a combination of coupling agent and developing agent (page 3, lines 28-29). The developing and coupling agents react with peroxide (page 2, lines 1-2).   
The developing agents most frequently are still 1, 4-diaminobenzene (p-phenylenediamine) and 1-methyl-2, 5-diaminobenzene (p-toluylenediamine) (page 2, lines 6-7).
The coupling agents are resorcinol, 2-methyl resorcinol, 2-chlororesorcinol, m-aminophenol, m-phenylenediamine, a-naphthol, p-amino-4-(hydroxyethyl)-aminoanisole, o-chloro-p-phenylenediamine, 1, 7-dihydroxynaphthaline and 3-dimethyl aminophenol (page 2, lines 24-25).
Regarding element (i) of claim 1, Golinski Frank Dr. teaches hair/keratin dyeing composition that comprises oxidizing agent and hydrogen peroxide is the oxidizing agent (see the abstract, page 2, lines 17, 48-50; page 3, line 31).   Regarding element (ii) of claim 1, teaches dye precursor (page 2, line 48; page 3, line 31), coupling agent (see the whole document with emphasis on page 2, lines 3, 5, 8, 16) and ammonia, which meets the limitation of alkaline agent (contained in the basic formula on page 3).
Regarding element (iii) of claim 1, Golinski Frank Dr. uses perfume (basic formula on page 3).   But Golinski does not teach microcapsules encapsulating the perfume.
Bellouard teaches perfumed oil or flavor oil in the core of capsule where the capsule shell is comprised of polyisocyanate polymer and where the capsule has a size of between 5 and 50 micron or 1 and 500 micron provide good olfactory properties (see at least Figs. 1 and 2, Page 3, line 3; page 4, lines 9-14).   
Lin Yuchuan teaches that particle size of capsule influence the olfactory properties of encapsulated fragrance (se paragraphs [0006]-[0008]). 
Therefore, at the effective date of the invention, the ordinary skilled artisan would motivated to encapsulate the perfume in the composition of Golinski or include encapsulated perfume oil as taught by Bellouard in the composition of Golinski with the expectation of having good olfactory properties.   With respect to the particle size of the microcapsule, the disclosed size of 1-500 microns in Bellouard overlaps the claimed size of greater than or equal to 25 microns in claim 1 (iii).   The 1-500 microns allows for a size of greater than 25 micron.
And because, Lin Yuchuan teaches that particle size of the capsules influence olfactory properties, it would have been obvious for the person of ordinary skill in the art to use microcapsule having a size that would predictably influence the olfactory properties as desired.    
Regarding claim 2, the 1-500 micron allows for microcapsule shell having a size of between 100 and 500 micron.
For claims 3 and 14, the perfume in Golinski is present at 0.4% in the base formulation.   Thus, the weight of the core-shell microcapsule would be at least the weight% of the perfume since the perfume oil is incorporated with a polymeric shell with the at least 0.4% rendering the claimed range of between 0.1% and 10%.
 For claim 4, polyisocyanate or polyurea based shell in Bellouard and Lin Yuchuan (paragraph [0012]) renders the requirement of claim 4 prima facie obvious.
For claim 5, Lin Yuchuan teaches that coating the polymeric shell optimizes the anchoring of the polymer coating on the capsule or particle surface (paragraph [0162] at line 6 from the top of page 41) and that cationic polymer can be used to coat the polyurea or polyurethane capsule (paragraph [0163]) such that at the effective date of the invention, the person having ordinary skill in the art would be motivated to coat the polymeric shell with cationic polymer or use cationic polymer coated polymeric shell with the expectation of anchoring the coating on the capsule.  Thus. The requirement for cationic coating in claim 5 is met.
For claim 7, the 1, 4-diaminobenzene (p-phenylenediamine), the developing agent in Golinski and which is the same as dye precursor meets the limitation of claim 7.
For claim 8, the resorcinol coupling agent in Golinski meets the requirement of claim 8.
For claim 9, the hydrogen peroxide oxidizing agent meets the requirement of claim 9.
For claim 10, 25% ammonia is ammonium hydroxide (as evidenced by paragraph [0112] of US 20100288968 A1) which meets the limitation of the claim.
For claim 11, the capsule shell of Bellouard contains tetraethyl ammonium chloride (Table 19; page 33, line 9; Table 20). 
Therefore, Golinski Frank Dr. in combination with Bellouard and Lin Yuchuan renders claims 1-5, 7-9, 11 and 14 prima facie obvious and Golinski Frank Dr in combination with Bellouard and Lin Yuchuan as evidenced by Lin renders claim 10 prima facie obvious.

Claims 1, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golinski Frank Dr et al. (EP 0 818 192 A1) in combination with Bellouard Claude et al. (WO 2016116604 A1) and Lin Yuchuan et al. (WO 2016054352 A1) as applied to claim 1, in view of Concannon et al. (US 5,756,106).
Golinski Frank Dr. in combination with Bellouard and Lin Yuchuan has been described above to render claim 1 prima facie obvious.   
For claims 11 and 15, Golinski Frank Dr. does not teach the presence of quaternary ammonium compound such as benzalkonium chloride required by claim 15 and claim 11 as it applies to quaternary ammonium compound of benzalkonium chloride.
Concannon teaches that the benzalkonium chloride is combing aid in hair care compositions (see at least claims 6-7 and 34-35).
Therefore, at the effective date of the invention, the ordinary skilled artisan would be motivated to include benzalkonium chloride in the composition of Golinski because it is reasonable to predict that the benzalkonium chloride would aid in the combing of the hair. 
Thus, Golinski Frank Dr. in combination with Bellouard and Lin Yuchuan in view of Concannon renders claim 11 and 15 prima facie obvious.

Prior art of Interest: Baxter et al. (US 20160184196 A1) discloses hair coloring/bleaching composition that contains in some embodiments coated microcapsule, oxidizing agent such as peroxygen material that is capable of yielding hydrogen peroxide in aqueous solution (paragraphs [0207]-[0208]).   The microcapsules comprise a liquid core encapsulated within polymeric shell and metallic coating surrounding the microcapsule (paragraphs [0003]-[0014]).   The liquid core comprises mixtures of vanillin and perfume oils (Figs. 8 and 9, paragraphs [0015]-[0016], [0028], [0031]-[0032], [0034]).    The composition can also contain additional components such as dyes or colorants (paragraphs [0190], [0202], [0207]-[0221], claim 2) and in some embodiments the dye is in the liquid core (paragraph [0031]).  The microcapsule has a size of from 0.1 micron to 500 micron (claims 15 and 18).   The polymer shell is comprised of polyacrylate, cellulose or polymers (claims 3-4)
The composition of Baxter does not contain dye precursor and coupling agent.

Claim 6 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Golinski Frank Dr. does not teach the composition of claim 6.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613